273 S.W.3d 554 (2008)
Jeffrey MAUNE, Plaintiff/Respondent,
v.
Preston WITTENBORN, Defendant/Appellant.
No. ED 90911.
Missouri Court of Appeals, Eastern District, Division Four.
November 25, 2008.
Rehearing Denied January 13, 2009.
Terry J. Flanagan, St. Louis, MO, for Appellant.
Stephen Keith Paulus, Cuba, MO, for Respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 2008 WL 4325847.

ORDER
PER CURIAM.
Preston Wittenborn appeals from the trial court's judgment, which was based on an earlier default judgment, entered in favor of Jeffrey Maune. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. Rule 84.16(b)(5). An extended opinion reciting the detailed facts and restating the *555 principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).